520 So. 2d 566 (1988)
James WILSON, et al., Petitioners,
v.
STATE of Florida, Respondent.
No. 68369.
Supreme Court of Florida.
February 25, 1988.
Alfred J. Ivie, Jr., Dade City, for James Leroy Wilson.
*567 Charlie Luckie, Jr. of Dayton, Sumner, Luckie and McKnight, P.A., Dade City, for Nancy Pauline Wilson.
Robert A. Butterworth, Atty. Gen. and Peggy A. Quince, Asst. Atty. Gen., Tampa, for respondent.
PER CURIAM.
The Second District Court of Appeal has certified the following as a question of great public importance:
WHETHER THE HOLDINGS IN JONES V. STATE [477 So. 2d 566], NO. 64,042 (FLA. OCT. 17, 1985); STATE V.G.P. [476 So. 2d 1272], NO. 63,613 (FLA. AUG. 30, 1985); AND STATE V.C.C. [476 So. 2d 144], NO. 64,354 (FLA. AUG. 29, 1985), PRECLUDE THE STATE FROM SEEKING COMMON LAW CERTIORARI REVIEW OF NONAPPEALABLE INTERLOCUTORY ORDERS IN CRIMINAL CASES.
State v. Wilson, 483 So. 2d 23, 25 (Fla. 2d DCA 1985). We have jurisdiction pursuant to article V, section 3(b)(4), Florida Constitution. In State v. Pettis, 520 So. 2d 250 (Fla. 1988), we resolved this question and held that the state is not precluded from seeking review of interlocutory orders by common law certiorari. However, extraordinary writs are reserved for those situations where "there has been a violation of a clearly established principle of law resulting in a miscarriage of justice." Pettis, at 254 (quoting Combs v. State, 436 So. 2d 93, 96 (Fla. 1983)). We have reviewed Wilson in light of this standard and find that it has been met. Accordingly, we answer the question in the negative and approve the opinion of the district court.
It is so ordered.
McDONALD, C.J., and EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.
OVERTON, J., dissents.